This is an action instituted by the Attorney General pursuant to Senate Bill No. 267, Session Laws of 1923, for the purpose of having certain banks declared insolvent and their affairs wound up. This court refrained from entertaining original jurisdiction of such proceeding, and in accordance with § 18 of said Act caused the papers and files therein to be transmitted to the district court of Burleigh County, and designated the Hon. Chas. M. Cooley, one of the Judges of the First Judicial District, to hear and try said controversy.
The Slope County State Bank of Amidon, Regent State Bank of Regent and Security State Bank of Courtenay, appeared in said proceeding in the district court and asserted that Senate Bill No. 267, Laws 1923, is unconstitutional and that the proceedings authorized therein and then pending in said district court were violative of certain *Page 84 
provisions of the Federal and State Constitutions. The district court overruled these contentions, and the said named three banks appealed.
It is held that the constitutional objections raised by the appellants are not well founded and the order appealed from is affirmed. An opinion will be later filed setting forth more fully the grounds on which this conclusion is based.
BRONSON, Ch. J., and CHRISTIANSON, BIRDZELL, NUESSLE, and JOHNSON, JJ., concur.
After the foregoing opinion was filed the questions involved in this case, and certain additional ones, were raised in State v. Mohall Bank et al., ante, 231 and the decision in that case is determinative of all questions presented in this case.
Affirmed.